J-S48021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BAYVIEW LOAN SERVICING, LLC             :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 MARIA J. DISEN A/K/A MARIA              :
 JIMENEZ DISEN-COLON, MARIA              :
 JACQUELINE DICENT                       :
                                         :
                   Appellant             :        No. 1292 EDA 2020

                Appeal from the Order Entered May 28, 2020
              In the Court of Common Pleas of Monroe County
                   Civil Division at No(s): No. 2019-08505


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

JUDGMENT ORDER BY KING, J.:                           Filed: October 29, 2020

      Appellant, Maria J. Disen a/k/a Maria Jimenez Disen-Colon, Maria

Jacqueline Dicent, appeals pro se from the order entered in the Monroe County

Court of Common Pleas, which granted summary judgment in favor of

Appellee, Bayview Loan Servicing, LLC, in this mortgage foreclosure action.

We dismiss the appeal.

      The relevant facts and procedural history of this case are as follows. On

October 17, 2019, Appellee filed a complaint in mortgage foreclosure, alleging

Appellant was in default on her mortgage obligations regarding property

located at 2149 Titania Road f/k/a 1519 Titania Road, Tobyhanna, Monroe

County, Pennsylvania.    Appellant answered the complaint on October 25,

2019. On November 15, 2019, Appellee filed preliminary objections, which
J-S48021-20


the court overruled on January 13, 2020. Appellee filed a motion for summary

judgment on April 2, 2020. Following Appellant’s responses, the court granted

summary judgment in favor of Appellee on May 28, 2020. On June 8, 2020,

Appellant timely filed a notice of appeal. The next day, the court ordered

Appellant to file a concise statement of errors complained of on appeal per

Pa.R.A.P. 1925(b); Appellant timely complied.

      Preliminarily, we recognize:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may quash
         or dismiss an appeal if the appellant fails to conform to the
         requirements set forth in the Pennsylvania Rules of
         Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se
         status confers no special benefit upon the appellant. To the
         contrary, any person choosing to represent [herself] in a
         legal proceeding must, to a reasonable extent, assume that
         [her] lack of expertise and legal training will be [her]
         undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied, 610

Pa. 600, 20 A.3d 489 (2011) (some internal citations omitted).         See also

Pa.R.A.P. 2114-2119 (addressing specific requirements of each subsection of

appellate brief).

      Instantly, Appellant’s two-page “brief” on appeal           is completely

inadequate, lacking the necessary statement of jurisdiction, relevant scope

and standard of review, statement of questions presented, statement of the

case, and any coherent argument section. See Pa.R.A.P. 2111(a) (discussing

required content of appellate briefs). See also Smathers v. Smathers, 670

                                      -2-
J-S48021-20


A.2d 1159 (Pa.Super. 1996) (stating noncompliance with Rule 2116 is

particularly grievous because statement of questions involved defines specific

issues for review).      These substantial defects preclude meaningful review,

warranting suppression of Appellant’s brief and dismissal of the appeal.1 See

In re Ullman, supra; Pa.R.A.P. 2101. Accordingly, we suppress Appellant’s

brief and dismiss her appeal.

       Appeal dismissed.




____________________________________________


1 Moreover, the record supports the court’s entry of summary judgment in
favor of Appellee for the reasons stated in the trial court’s opinion. (See Trial
Court Opinion, filed May 28, 2020, at 2-5) (finding: Appellee attached to
motion for summary judgment original 2005 mortgage and note between
Appellant and Mortgage Electronic Registration Systems, Inc. as nominee for
Century 21® Mortgage (SM), as well as copy of assignment of mortgage from
original mortgagee to JP Morgan Chase Bank, National Association; Appellant
provided copy of 2016 Loan Modification, as well as assignment of mortgage
from JP Morgan Chase Bank, National Association, to itself; Appellant also
included affidavit from one of its employees, who has familiarity with records
of this case and who stated that Appellee is in physical possession of original
promissory note, endorsed by Appellant; employee also stated that payments
on mortgage and note are now overdue and, at time of affidavit, $52,692.00
was still due on note; thus, Appellee proved existence of mortgage and note,
which are overdue; in response, Appellant claimed she does not owe amounts
alleged because her mortgage was discharged in August 2004 during
bankruptcy proceedings; nevertheless, record makes clear that Appellant
executed mortgage pertinent to this appeal after her other debts were
discharged; Appellant’s bankruptcy proceeding might have eliminated her
prior debts, but it does not insulate her from her current responsibilities and
mortgage and note she signed after bankruptcy was final; thus, summary
judgment in favor of Appellee was proper).

                                           -3-
J-S48021-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/20




                          -4-